Grant, J.
(after stating the facts). The office of the writ of certiorari is to try questions of law. McGraw v. Schwab, 23 Mich. 13. Where there is any testimony to support the judgment, the appellate court will not review it. Plaintiff gave testimony tending to show that defendant offered him $100 if he would sell his farm for $4,500; that, soon after, plaintiff took a man named Martin to see it, and that, several months afterwards, defendant sold it to Martin’s' wife for $4,000. Defendant admitted that he offered plaintiff $100 if he would find a purchaser at $4,500, but testified that all plaintiff did was to bring Martin there to see the place; that Martin was a stranger to him, and that, when he went again to see the place, he did not know that he was the man who had been there with plaintiff; and that he finally sold to Martin’s wife for $4,000. Martin was a witness for plaintiff, and testified that he did not intend to buy the farm at $4,500, and should not have again gone to look at it if he had not heard that defendant had offered it for $4,000; that defendant did not know witness; that plaintiff demanded a commission from witness, and that he denied buying the farm under any supervision from plaintiff. It is unnecessary to further state the testimony. The conclusion was for the trial court, and will not be reviewed on certiorari.
Judgment reversed, and the judgment of the justice’s court affirmed, with the costs of all the courts.
The other Justices concurred.